
	
		I
		111th CONGRESS
		1st Session
		H. R. 2327
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Hensarling (for
			 himself, Mr. Burgess,
			 Mr. Bishop of Utah,
			 Mr. Kline of Minnesota,
			 Mr. Conaway,
			 Mr. Shadegg,
			 Mr. Pitts,
			 Mr. Garrett of New Jersey,
			 Mr. Brady of Texas,
			 Mr. McKeon,
			 Mr. Gingrey of Georgia,
			 Mr. Olson,
			 Mr. Gohmert,
			 Mr. Poe of Texas,
			 Mr. Fleming,
			 Mrs. Lummis,
			 Mr. Marchant,
			 Mr. Neugebauer,
			 Mr. Posey, and
			 Ms. Foxx) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To preserve consumer choice and access to credit and
		  enhance consumer disclosures.
	
	
		1.Short titleThis Act may be cited as the
			 Protection of Consumer Credit and
			 Consumer Choice Act of 2009.
		2.Unfair acts or
			 practices rule revisionThe
			 Board of Governors of the Federal Reserve, the Office of Thrift Supervision,
			 and the National Credit Union Administration shall not take any action to
			 implement any rule relating to credit cards published in the Federal Register
			 on January 29, 2009, or any substantially similar rule, on the basis of a
			 determination by such agencies that practices relating to credit card practices
			 constitute an unfair act or practice in or affecting commerce.
		3.Improving
			 consumer disclosuresSection
			 127 of the Truth in Lending Act (15 U.S.C. 1637) is amended by adding at the
			 end the following new subsection:
			
				(i)Advance notice
				of rate increases for certain practices
					(1)In
				generalWith respect to credit card accounts under an open end
				consumer credit plan, the Board shall issue regulations under subsections (a),
				(b), and (c), as the Board may find appropriate and necessary, to require a
				card issuer to provide clear and conspicuous disclosures pertaining to:
						(A)the time provided
				to make timely payments;
						(B)allocation of
				payments when different annual percentage rates apply to different balances of
				such accounts;
						(C)increases in
				annual percentage rates;
						(D)two-cycle average
				daily balance method of balance calculation; and
						(E)fees that may be
				assessed at the opening of such accounts.
						(2)Advance notice
				for certain changes
						(A)In
				generalA change to any term described in paragraph (1), or, in
				the case of paragraph (1)(C), an increase of an annual percentage rate, with
				respect to a credit card account under an open end consumer credit plan may not
				take effect unless the card issuer provides a written notice to the consumer no
				less than 75 days before such change is scheduled to take effect which fully
				describes the change in a clear and conspicuous manner.
						(B)ExceptionAny
				disclosure under subparagraph (A) shall not be required with respect to an
				increase in an annual percentage rate if:
							(i)the increase is
				due to the operation of an index outside the control of the card
				issuers;
							(ii)the increase is
				due to an expiration of a promotional rate; and
							(iii)the rate was
				previously disclosed pursuant to subsection
				(a).
							.
		4.Effective
			 date
			(a)Section 2 of this
			 Act is effective on the date of enactment of this Act.
			(b)The Board shall
			 issue the regulations under section 3 within 12 months of the date of enactment
			 of this Act.
			(c)The regulations
			 issued by the Board under section 3 shall be effective 12 months after they are
			 published in final form.
			
